— In an action, inter alia, to recover damages for conversion, defendants appeal from (1) an order of the Supreme Court, Suffolk County, dated February 14, 1980, which, inter alia, (a) granted plaintiff’s motion for summary judgment as to liability, (b) dismissed stated counterclaims, and (c) ordered an assessment of damages, and (2) a judgment of the same court, entered October 14, 1980, which, after a nonjury trial, awarded plaintiff compensatory damages of $12,000 and punitive damages of $6,000. Appeal from the order dismissed, without costs or disbursements (see Matter of Aho, 39 NY2d 241, 248). We have reviewed the order upon the appeal from the judgment. Judgment modified, On the law, by deleting the provision which awarded punitive damages and substituting a provision dismissing the claim for such damages. As so modified, judgment affirmed, without costs or disbursements. Under the circumstances, there was no basis for the award of punitive damages. Damiani, J. P., Gibbons, Gulotta and Thompson, JJ., concur. [106 Misc 2d 866.]